                                     Case 8:16-cv-01266-JLS-KES Document 78 Filed 04/19/19 Page 1 of 5 Page ID #:777


                                         KAZEROUNI LAW GROUP, APC                       CARDOZA LAW CORPORATION
                                     1
                                         Abbas Kazerounian, Esq. (249203)               Michael F. Cardoza, Esq. (194065)
                                     2   ak@kazlg.com                                   mike.cardoza@cardozalawcorp.com
                                         Matthew M. Loker, Esq. (279939)                548 Market Street, #80594
                                     3
                                         ml@kazlg.com                                   San Francisco, CA 94104
                                     4   245 Fischer Avenue, Unit D1                    Telephone: (415) 488-8041
                                         Costa Mesa, CA 92626                           Facsimile: (415) 651-9700
                                     5
                                         Telephone: (800) 400-6808
                                     6   Facsimile: (800) 520-5523
                                     7
                                         HYDE & SWIGART
                                     8   Joshua B. Swigart, Esq. (225557)
                                     9   josh@westcoastlitigation.com
                                         2221 Camino Del Rio South, Ste. 101
                                    10   San Diego, CA 92108
                                    11   Telephone: (619) 233-7770
                                         Facsimile: (619) 297-1022
1303 EAST GRAND AVENUE, SUITE 101
 KAZEROUNI LAW GROUP, APC




                                    12
    ARROYO GRANDE, CA 93420




                                    13   Attorneys for Plaintiff,

                                    14                        UNITED STATES DISTRICT COURT
                                    15                       CENTRAL DISTRICT OF CALIFORNIA

                                    16   ROSA CALDERON; AND,                              Case No.: CV16-1266 JLS (KESx)
                                         JAVIER CALDERON,
                                    17   INDIVIDUALLY AND ON
                                         BEHALF OF ALL OTHERS                             STIPULATION FOR
                                    18   SIMILARLY SITUATED,                              DISTRIBUTION OF REMAINING
                                    19                   Plaintiffs,                      FUNDS TO CY PRES RECIPIENT
                                                                                          LEGAL AID SOCIETY OF
                                    20                          v.                        ORANGE COUNTY &
                                    21                                                    COMMUNITY LEGAL SERVICES
                                         THE WOLF FIRM, A LAW
                                                                                          OF SOUTHEAST LOS ANGELES
                                    22   CORPORATION,
                                                                                          COUNTY
                                    23                   Defendant.
                                                                                          HON. JOSEPHINE L. STATON
                                    24
                                    25
                                    26
                                    27
                                    28   Case # CV16-1266 JLS (KESx)             Calderon, et al. v. The Wolf Firm, A Law Corporation
                                         STIPULATION FOR DISTRIBUTION OF REMAINING FUNDS TO CY PRES RECIPIENT LEGAL AID
                                             SOCIETY OF ORANGE COUNTY & COMMUNITY LEGAL SERVICES OF SOUTHEAST LOS
                                                                        ANGELES COUNTY
                                        Case 8:16-cv-01266-JLS-KES Document 78 Filed 04/19/19 Page 2 of 5 Page ID #:778




                                               I.     INTRODUCTION
                                    1
                                               On March 13, 2018, this Court conditionally granted Plaintiffs ROSA
                                    2
                                         CALDERON; and, JAVIER CALDERON’s (“Plaintiffs”) Motion for Preliminary
                                    3
                                         Approval. [ECF No. 66]. Therein, the Court ordered the Parties to “notify the
                                    4
                                         Court of their proposed cy pres recipient and the reasons why that recipient ha[d]
                                    5
                                         been selected.” [Order, 21:16-18].
                                    6
                                               In response, the Parties requested this Court approve Legal Aid Society of
                                    7
                                         Orange County & Community Legal Services of Southeast Los Angeles County,
                                    8
                                         which operate as a common entity, (“LASOC”) as the cy pres recipient. [ECF No.
                                    9
                                         68]. The Court approved this request on September 18, 2018. [ECF No. 75, page
                               10
                                         4]. As discussed below, the Parties now jointly request the Court’s approval to
1303 EAST GRAND AVENUE, SUITE 101




                               11
 KAZEROUNI LAW GROUP, APC

    ARROYO GRANDE, CA 93420




                               12        disburse $814.32 to LASOC.

                               13              II.    ARGUMENT

                               14              The Settlement provided for a full-distribution, non-revisionary settlement

                               15        fund of $68,000. Settlement Agreement, ¶ 4.1. From this fund, each of the 114

                               16        class members would receive $15.66 . Prelim. Approval Mem. at 7. To aid in the

                               17        efficiency of disbursement, each class member who did not exclude himself or

                               18        herself received a check in the mail and any uncashed checks after ninety-one days

                               19        were cancelled.     Settlement Agreement, ¶ 4.5.2.        The Settlement Agreement

                               20        provides that unclaimed funds will either be redistributed, if “practical” or directed

                               21        to the Court-approved cy pres recipient. Id.

                               22              Sixty-two class members timely cashed their checks leaving fifty-two

                               23        uncashed checks. [Declaration of Elizabeth Kruckenberg (“Kruckenberg Decl.”),

                               24        ¶¶ 6-7]. These uncashed checks leave $814.32 remaining in the Settlement Fund.

                               25        [Id., ¶ 6]. The costs of distribution, as detailed below, would not be the best use of

                               26        such limited funds. The Parties therefore request this Court permit LASOC to

                               27        Case # CV16-1266 JLS (KESx)          1 of 4            Calderon, et al. v. The Wolf Firm
                                         STIPULATION FOR DISTRIBUTION OF REMAINING FUNDS TO CY PRES RECIPIENT LEGAL AID
                               28            SOCIETY OF ORANGE COUNTY & COMMUNITY LEGAL SERVICES OF SOUTHEAST LOS
                                                                        ANGELES COUNTY
                                        Case 8:16-cv-01266-JLS-KES Document 78 Filed 04/19/19 Page 3 of 5 Page ID #:779




                                         receive the remaining funds because a second distribution is not economically
                                    1
                                         feasible.
                                    2
                                                     A. LASOC SHOULD RECEIVE THE REMAINING FUNDS BECAUSE A
                                    3
                                                        SECOND DISTRIBUTION IS NOT ECONOMICALLY FEASIBLE.
                                    4
                                               Following discussions, the Parties request this Court permit LASOC receive
                                    5
                                         the remaining $814.32 because a second distribution is not economically feasible.
                                    6
                                         The Claims Administrator, Phoenix Settlement Administrators, estimates that it
                                    7
                                         will cost $250.00 to disburse the remaining funds. [Id. ¶ 8]. As such each
                                    8
                                         consumer would only receive a check for $4.95. [Id.]. At this small amount, it is
                                    9
                                         unlikely that many Settlement Class Members would cash the second check,
                               10
                                         leaving an additional amount of funds leftover, and further necessitating a third
1303 EAST GRAND AVENUE, SUITE 101




                               11
 KAZEROUNI LAW GROUP, APC

    ARROYO GRANDE, CA 93420




                               12        disbursement or an even smaller cy pres donation. This is not the best use of such

                               13        a limited funds and would have a greater impact if the current residual is donated

                               14        to LASOC.        See Lane v. Facebook, Inc., 696 F.3d 811, 821 (9th Cir.

                               15        2012) (“[D]irect monetary payments to the class...would be infeasible given that

                               16        each class member's direct recovery would be de minimis.”), cert. denied sub nom.

                               17        Marek v. Lane, 134 S. Ct. 8 (2013) (mem.); Klier v. Elf Atochem North America,

                               18        Inc., 658 F.3d 468, 475 n.15 (5th Cir. 2011) (“[T]here comes a point at which the

                               19        marginal cost of making an additional pro rata distribution to the class members

                               20        exceeds the amount available for distribution.”); Holtzman v. Turza, 728 F.3d 682,

                               21        689 (7th Cir. 2013) (noting that a cy pres distribution “is most useful when

                               22        individual stakes are small, and the administrative costs of a second round

                               23        of distributions to class members might exceed the amount tha[t] ends up in class

                               24        members’ pockets”).

                               25              Therefore, the Parties believe that a redistribution is not economically

                               26        feasible and that it would be more appropriate to distribute the unclaimed

                               27        Case # CV16-1266 JLS (KESx)          2 of 4            Calderon, et al. v. The Wolf Firm
                                         STIPULATION FOR DISTRIBUTION OF REMAINING FUNDS TO CY PRES RECIPIENT LEGAL AID
                               28            SOCIETY OF ORANGE COUNTY & COMMUNITY LEGAL SERVICES OF SOUTHEAST LOS
                                                                        ANGELES COUNTY
                                        Case 8:16-cv-01266-JLS-KES Document 78 Filed 04/19/19 Page 4 of 5 Page ID #:780




                                         settlement funds to LASOC.
                                    1
                                    2          III.   CONCLUSION
                                    3          For the reasons stated above, the Parties respectfully requests that the Court
                                    4    Order the residual funds be sent to LASOC.
                                    5
                                    6    Date: April 19, 2019                                  KAZEROUNI LAW GROUP, APC
                                    7
                                    8                                                         By: ___/s/ Matthew M. Loker___
                                                                                                    MATTHEW M. LOKER, ESQ.
                                    9                                                               ATTORNEY FOR PLAINTIFFS
                               10
                                                                               BROWNSTEIN HYATT FARBER SCHRECK, LLP
1303 EAST GRAND AVENUE, SUITE 101




                               11
 KAZEROUNI LAW GROUP, APC

    ARROYO GRANDE, CA 93420




                               12
                                                                                               By: ___/s/ Emily R. Garnett___
                               13
                                                                                                     EMILY R. GARNETT, ESQ.
                               14                                                                 ATTORNEY FOR DEFENDANT
                               15
                               16                             SIGNATURE CERTIFICATION
                               17              Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
                               18        Policies and Procedures Manual, I hereby certify that the content of this document
                               19        is acceptable to Defendants’ respective legal counsels and that I have obtained their
                               20        authorizations to affix their electronic signatures to this document.
                               21
                               22        Date: April 19, 2019                                  KAZEROUNI LAW GROUP, APC
                               23
                               24                                                             By: ___/s/ Matthew M. Loker___
                                                                                                    MATTHEW M. LOKER, ESQ.
                               25                                                                   ATTORNEY FOR PLAINTIFFS
                               26
                               27        Case # CV16-1266 JLS (KESx)          3 of 4            Calderon, et al. v. The Wolf Firm
                                         STIPULATION FOR DISTRIBUTION OF REMAINING FUNDS TO CY PRES RECIPIENT LEGAL AID
                               28            SOCIETY OF ORANGE COUNTY & COMMUNITY LEGAL SERVICES OF SOUTHEAST LOS
                                                                        ANGELES COUNTY
                                        Case 8:16-cv-01266-JLS-KES Document 78 Filed 04/19/19 Page 5 of 5 Page ID #:781




                                                                     CERTIFICATE OF SERVICE
                                    1
                                               A copy of the foregoing Stipulation for Distribution of Remaining Funds to
                                    2
                                         Cy Pres Recipient has been filed this 19th day of April 2019, through the Court’s
                                    3
                                         electronic filing system. All parties may access the foregoing via the Court’s
                                    4
                                         electronic filing system.
                                    5
                                    6
                                                                                                  ___/s/ Matthew M. Loker___
                                    7                                                               MATTHEW M. LOKER, ESQ
                                    8
                                    9
                               10
1303 EAST GRAND AVENUE, SUITE 101




                               11
 KAZEROUNI LAW GROUP, APC

    ARROYO GRANDE, CA 93420




                               12
                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27        Case # CV16-1266 JLS (KESx)          4 of 4            Calderon, et al. v. The Wolf Firm
                                         STIPULATION FOR DISTRIBUTION OF REMAINING FUNDS TO CY PRES RECIPIENT LEGAL AID
                               28            SOCIETY OF ORANGE COUNTY & COMMUNITY LEGAL SERVICES OF SOUTHEAST LOS
                                                                        ANGELES COUNTY
